The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a laminate that includes a porous fiber based layer including nanocellulose and cellulosic fibers, the layer having 60-90 wt-% of nanocellulose; and includes a polymer layer attached to a side of the fiber based layer (claim 1); a method for producing a laminate, the method including31969.141968PATENT APPLICATION providing a slurry of nanocellulose and cellulosic fibers, forming a fiber based layer having an air resistance claimed, the fiber based layer having 60-90 wt-% of nanocellulose, attaching a polymer layer to a side of the fiber based layer  (claim 14); a paper or paperboard laminated with the laminate of claim 1 (claim 17); a wrapping paper including the laminate of claim 1 (claim 18); a pouch including the laminate of claim 1 (claim 19). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.

/MARK HALPERN/Primary Examiner, Art Unit 1748